Citation Nr: 1515798	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as lung damage and shortness of breath).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Oakland, California.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The Board notes that, since the Veteran's claim was last considered by the AOJ in the August 2012 supplemental statement of the case, the Veteran submitted a letter from a private physician dated in January 2013, without a waiver of review by the AOJ.  The Board finds that a waiver of review is not required as the January 2013 physician's letter simply reiterates the physician's earlier opinion expressed in a 2010 letter, which was considered by the AOJ.  In this regard, both letters discuss "possibility" that the Veteran's current disorder may be related to service but do not affirmatively state that it is at least as likely as not that the current disorder is related to service.  As the January 2013 letter is essentially duplicative of the 2010 evidence, there is no prejudice to the Veteran in the Board proceeding with an adjudication of the claim at this time.  Moreover, although the Veteran did not expressly waive review of the January 2013 letter by the Agency of Original Jurisdiction (AOJ), an implied waiver was received in March 2015 when his representative asked the Board to "please adjudicate with the evidence of record" and to "please furnish us a with a copy of the decision."  

Further, as the January 2013 letter discussed the "possibility" that the Veteran's current disorder may be related to service but did not affirmatively state that it was at least as likely as not that his current disorder is related to service, the Board sought an opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. §§ 3.328 and 20.901(d) regarding the alleged etiological relationship between the Veteran's COPD and active service.  The Veteran and his representative were provided copies of the VHA opinion and addendum dated in October 2014 and December 2014, respectively, and given an opportunity to respond.  The Veteran's representative responded in March 2015 indicating that there was no additional evidence or argument to add.  For these reasons, the Board will proceed to adjudicate the claim as discussed below. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the VBMS file reveals the aforementioned January 2013 letter from the private physician.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's COPD did not manifest during service and the weight of the evidence is against a finding that it is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in March 2010 was sent prior to the initial unfavorable rating decision, generally advised the Veteran of the evidence and information necessary to substantiate his service connection claim for lung damage and shortness of breath as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, service treatment records, VA and private treatment records, as well the report from the June 2010 VA examination and the October 2014 and December 2014 VHA opinion and addendum, have been obtained and considered.  

Neither the Veteran nor his representative has identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist.

With respect to the June 2010 VA examination and VHA opinion and addendum discussed above, the Board finds that they are adequate reports upon which to rely in rendering a decision regarding the issue on appeal.  The Board acknowledges the Veteran's contention that the June 2010 VA examiner's negative nexus opinion is contrary to the facts of the case.  The Board has reviewed the opinion and finds that although the examiner misstated the Veteran's smoking history as lasting for 40 years instead of 27 years; however, the Board notes that the examiner's opinion was based on medical literature regarding people who had smoked for more than 25 years.  Therefore, the examiner's basis for the opinion was not reliant upon the finding of a 40 year smoking history.  As such, the Board finds that the June 2010 VA examiner's error was not prejudicial.  Further, the Board notes that the June 2010 VA examiner reviewed the Veteran's symptoms, medical health problems, interviewed and examined the Veteran, and the examiner's ultimate opinions considered all of the pertinent evidence of record.  

Moreover, the December 2014 VHA specialist who confirmed the June 2010 VA examiner's opinion, and acknowledged the Veteran's 27 year smoking history, reviewed the entire file including all of the medical evidence of record and also rendered an opinion based on the examiner's medical training and clinical experience.  The Board has reviewed both opinions in question here and finds that they are more than adequate.  Moreover, both of the examiner's opinions offer clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that in the December 2014 VHA addendum opinion, the specialist made reference to the fact that the Veteran has not been tested with respect to his lung volume capacity; however, the Board finds that a remand for further testing in this regard is not required as the probative evidence of record supports a finding that his COPD is more likely due to events that did not occur in service (i.e., smoking).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Next, the Veteran was afforded the opportunity to testify before the Board in January 2013.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to determine the nature of the Veteran's disability.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Transcript (T) page 8. Specifically, the undersigned elicited testimony regarding whether a relationship exists between the in-service event and the Veteran's current disability.  T. pages 3-7.  The undersigned also held the record open for 60 days in order to allow the Veteran to submit the relevant private medical opinion and/or records related to his COPD claim.  The Veteran submitted the January 2013 letter from Dr. L. in response to the 60 day opening to obtain additional records.  As discussed above, in March 2015, the Veteran's representative confirmed that he had no additional evidence to submit. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, the evidence of record reflects a diagnosis of COPD, documented, for example, in numerous VA treatment records as well as the June 2010 VA examination report.  As such, the first element of a direct service-connection claim, a current diagnosis, has been satisfied.  

Next, given the Veteran's contention set forth in his January 2010 claim regarding COPD due to exposure to poison oak after it had been sprayed with herbicides, the AOJ considered whether the Veteran is entitled to COPD on a presumptive basis due to herbicide exposure and found that he was not.  The Board agrees.  In this regard, COPD is not listed as one of the diseases viewed as presumptively due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Moreover, the Veteran did not serve in Vietnam and there is no evidence that Agent Orange was used in the United States.  As service connection for COPD is not warranted on a presumptive basis due to herbicide exposure (or "Agent Orange"), the Board will consider whether service connection is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed Cir. 1994).
 
Service treatment records reflect treatment for pneumonia in service, including comments that the Veteran's pneumonia was "probably bacterial."  See November 1962 treatment records.  However, the Veteran's separation examination dated in July 1965 showed normal lungs and chest.  In the corresponding July 1965 Report of Medical History, the Veteran denied having (at that time or ever) asthma, shortness of breath, as well as pain or pressure in his chest.  Although COPD was not diagnosed or treated in service, affording the Veteran the benefit of the doubt, the Board finds that the service treatment records satisfy the second element of a direct service-connection claim, an in-service event or injury.   

COPD is not listed as a chronic disease under 38 C.F.R. § 3.309(a), thus service connection is not warranted on a presumptive basis for chronic disease or for continuity of symptomatology.  The Board acknowledges the Veteran's sworn testimony that his health declined very slowly over a number of years.  T. page 8.  However, he did not offer any specific examples of any continuous symptoms following the in-service pneumonia.  Further, he specifically testified that he did not have any noticeable symptoms immediately following his hospitalization in service.  T. page 7.  Thus, even if service connection for COPD was permissible on the basis of continuity of symptomatology, such would not be warranted here.  Further, any report of continuous symptomatology since service is not credible.  In a November 2011 written statement as well as during his hearing before the Board, he reported that he first noticed shortness of breath when he was 48 years old, many years after service separation.  The evidence of record indicates the Veteran's reports of symptoms since 2005 such as shortness of breath, which the Veteran is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay persons are competent to report their observations as they come to them through their senses).  During the June 2010 VA examination, he reported that he first noticed shortness of breath in 2005, which was approximately 40 years following service.

Regarding direct service connection, having found that the first two elements of service connection are satisfied, the critical issue is whether the Veteran's currently manifested COPD is related to service, including treatment for pneumonia in service.  For the reasons explained below, the Board finds that the claim fails for lack of a nexus to service. 

The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson/Shedden element.

Despite the gap of 40 years between the service and the initial symptoms of COPD in 2005, the Board notes that the question is whether this condition is nevertheless at least as likely as not etiologically related to service or any incident therein, to specifically include the in-service incurrence of gastrointestinal problems in service.  38 C.F.R. § 3.303(d).  The record contains a private medical opinion which addresses the "possibility" that the current symptoms are related to service as well as VA and VHA medical opinions which are definitively unfavorable.    

In an October 2010 private medical opinion, Dr. L. diagnosed unified COPD, explaining that the diagnosis is a combination of asthma and emphysema with a lot of asthma or asthmatic component.  Dr. L. noted the Veteran's report that his pneumonia in service was the precipitating factor but Dr. L. commented that it was "difficult to say one way or the other."  Dr. L. noted that the Veteran "did manage to smoke for a few years which also didn't help his situation."  Dr. L. also indicated that the Veteran may have an asthmatic component and that "whether that is related to what we call RADS (reactive airway disease syndrome) from the pneumonia is very difficult to prove or disprove."  Dr. L. went on to say that it probably is related to the "particular process because it has been described many times where a person will get an insulting event in the lungs and from then on they have reactive airway disease process."  Dr. L. did not indicate the source from which the RADS diagnosis came or any other basis for referring to a RADS diagnosis.  Further, in the same document, Dr. L. indicated that the Veteran was diagnosed only with COPD.  

In a June 2010 VA examination report, the VA examiner concluded that Veteran's COPD was not caused by or a result of military service, including the treatment for pneumonia in service.  The examiner reviewed the Veteran's symptoms in service, medical history since service, and noted the length of time between service and the first diagnosis of COPD and complaints regarding difficulty breathing in 2005.  Ultimately, the examiner opined that it was less likely than not that the COPD was related to service.  The examiner explained that it was less likely than not that the COPD was related to the pneumonia in service because there was no evidence to support a finding that the pneumonia in service caused the COPD, while there was ample evidence available in medical literature showing that smoking causes COPD.  The Board acknowledges the Veteran's contention that the VA examiner misrepresented the number of years that the Veteran smoked (40 years versus 27 years); however, the medical literature cited by the examiner, indicated an increased risk for smokers who continuously smoked for more than 25 years.  Thus, the examiner's rationale would stand even considering a 27 year smoking history rather than a 40 year history.  Moreover, a VHA physician determined that 27 year smoking history was still the more likely cause of the current COPD.  See October 2014 VHA opinion and December 2014 VHA addendum opinion. 

Subsequently, the Veteran provided medical journal articles and offered sworn testimony that the service treating physician's notation that the Veteran's pneumonia was "probably bacterial" was significant.  In this regard, the Veteran contends that such bacterial pneumonia is "pneumonitis" and leads to COPD and/or RADS.  He provided medial internet articles in order to support his contention.  Specifically, he provided internet articles from the Mayo Clinic, Stanford University, Wikipedia, and GlaxoSmithKline regarding pneumonitis.  According to the articles, pneumonia may be caused by a variety of irritants ranging, including airborne irritants.  In pertinent part, the Mayo Clinic article indicates exposure to feathers or bird excrement is a common cause of pneumonitis.  The Veteran testified that he was exposed to such bird excrement in service, in 1962.  T. page 3.  The Mayo Clinic article also noted that difficulty breathing is the most common symptom of pneumonitis.  The Stanford University article also discussed a condition called Diffuse Alveolar Damage which has infection and acute interstitial pneumonia as the most common causes. 

The Veteran submitted another private opinion from Dr. L. in January 2013, in the form of a letter dated the day after the Board hearing.  Dr. L. noted the Veteran's report of medical history from service and noted that he did not know the details other than what the Veteran reported.  Dr. L. also indicated that he did an extensive workup of the Veteran that included pulmonary function tests, x-rays and that he observed that the Veteran had restrictive process with an obstructive component.  Dr. L. did not include any clinical findings in the letter or clearly indicate whether he was referencing tests conducted that day or at another time.  Similarly, Dr. L. did not indicate that he had physically examined the Veteran in January 2013.  

Dr. L. indicated that the Veteran mentioned the possibility of pneumonitis to him and that pneumonitis made sense.  Dr. L. explained that pneumonia or some kind of insulin [sic] in the lung can create an inflammatory process which is the pneumonitis and there is a scar left behind which accounts for the restrictive process.  Dr. L. noted that the Veteran smoked for a short period of time but that it did not seem to justify the degree of loss of the Veteran's lung capacity.  Dr. L. determined that the Veteran had about 40 percent restriction as well as some bronchial disease, which is where the obstructive process comes in.  Dr. L. noted that the Veteran had not had any decline since he had last seen him a few years earlier.  The assessment was restrictive and obstructive lung disease due to "the above" with some possibility of RADS and potential pneumonitis process after the Veteran had pneumonia that left a scar and that the scarring is the process that usually occurs.  Dr. L. noted that he had no way to prove or disprove the theory.  Dr. L. also offered an opinion that the Veteran has lost some capacity from previous exposure "to whatever he was exposed to and possibly due to the pneumonia that initiated the whole process."  

Subsequently, in October 2014, a VHA opinion was obtained from a pulmonologist.  The specialist reviewed the file and treatment records and determined that the Veteran did not meet the criteria for a diagnosis of RADS. The examiner further explained that although chest x-ray reports dated in October and November 1962 indicated pneumonitis, all clinical records from the service hospitalization indicated a diagnosis of pneumonia.  The specialist explained that pneumonitis in a clinical context means inflammation of the lung and has many causes.  The specialist explained that when the cause of the inflammation is an infection, the term pneumonia is typically used and pneumonitis generally refers to noninfectious causes of lung inflammation.  The specialist also explained that the term pneumonitis is a descriptive term for interpretation of chest x-rays and other radiographic imaging of the lung.  The VHA specialist explained that in the descriptive context, pneumonitis refers to infiltration and consolidation of the lung which is consistent with a number of processes including pneumonia.  The specialist also noted that the Veteran's clinical diagnosis of pneumonia in service is supported by x-rays demonstrating infiltration or pneumonitis but that there is nothing in the record to support a noninfectious cause of the in-service disorder.  The specialist stated that it is not appropriate to take the descriptive term of the chest x-ray findings out of context and attempt to make a speculative clinical diagnosis that is not supported by the record.  

The VHA specialist concluded that the Veteran has severe COPD and that he has a reversible or asthmatic component to his disease.  The specialist noted the references to the Veteran's reported childhood history of asthma, which the Veteran reported to the June 2010 VA examiner and noted that it was when he was a baby. With respect to the reported asthma history, the VHA specialist noted that such history would put the Veteran at a significantly increased risk of developing COPD, as would the many years of smoking.  The specialist opined that the incident in service was not a factor in the Veteran subsequently developing COPD.  The examiner also addressed the private physician's findings and opined that the Veteran does not meet the established criteria for "reactive airways dysfunction syndrome," which the specialist says is the entity Dr. L. was referring to when he commented on RADS.  The specialist noted that he disagreed that an infection can be the initiating insult of the process and that the RADS diagnosis is not appropriate.  The VHA specialist noted that Dr. L. expressed uncertainty about the role of the prior infection in the disease process but the VHA specialist definitively opined that the pneumonia in 1962 did not play any role in the subsequent development of COPD.  The specialist based the opinion on the fact that the Veteran had no other form of lung inflammation during that episode and that to apply the term pneumonitis to his clinical condition is specious and inappropriate.  

In December 2014, the VHA specialist offered an addendum opinion noting inconsistencies in the January 2013 letter from Dr. L.  Specifically, regarding the contended RADS diagnosis, the specialist noted that "restrictive process" cannot be definitively diagnosed without lung volume testing and that since there is no record of lung volume studies having been done, the diagnosis of a true restrictive process cannot be made.  The VHA specialist acknowledged that a low vital capacity on spirometry may suggest restrictive process but full testing with lung volume studies is needed to confirm such a diagnosis.  Since lung capacity was never measured, there was no basis for Dr. L. to state that the Veteran had lost 40 percent of his lung capacity.  Further, the VHA specialist noted that Dr. L. suggested that there was fibrosis to explain the restrictive competent but that there was no fibrotic lung disease reported on imaging studies.  The VHA specialist opined that if fibrotic lung disease was producing changes in the pulmonary function tests of this magnitude, it should be evident on imaging studies.  

Finally, the VHA specialist addressed Dr. L.'s reference to the Veteran having smoked for a "short period of time" and noted that the Veteran's history of smoking 1-2 packs per day for 27 years is not a short period of time.  The VHA specialist opined that the Veteran's smoking history coupled with any childhood asthma are ample explanation of the lung disease.  For these reasons, the VHA specialist opined that it is "considerably less likely than not that [the Veteran's] pulmonary disease resulted from the pneumonia he suffered during his military service." 

The Board finds that the June 2010 VA opinion and VHA opinions carry significant weight.  In this regard, the opinions were based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and were supported by clinical evidence and facts pertaining to this specific case.  The June 2010 VA opinion was also based on the Veteran's own statements made to the examiner.  The Board affords the June 2010 and 2014 VHA opinions high probative value.  

As Dr. L.'s reference to RADS diagnosis appears to be unsubstantiated, Dr. L.'s statements do not express more than a speculative opinion regarding the etiology of the Veteran's COPD, and Dr. L.'s October 2010 and January 2013 letters have been found by the VHA specialist to be inconsistent with the evidence of record, the Board does not afford Dr. L.'s findings any probative value.  Further, Dr. L. did not affirmatively express an opinion that it was at least as likely as not that the Veteran's COPD was related to the pneumonia in service.  Rather, Dr. L. submitted speculative findings of the possibility of a relationship to service.  As discussed above, the reasons for the finding of a "possible" relationship, have been refuted by the VHA specialist.  As discussed above, the Board does not find that the findings regarding the RADS diagnosis give rise to the need for another VA examination to test the Veteran's lung capacity as the evidence demonstrates that the Veteran's COPD is more likely due to his non-service related health concerns, such as his 27 year smoking history.  

After carefully reviewing this evidence, the Board finds no adequate basis to reject these competent medical opinions which are unfavorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence which rebuts the June 2010 and 2014 VHA opinions or otherwise diminishes their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

As for any direct assertions by the Veteran that there exists a medical relationship between his COPD and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of COPD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hence, the lay assertions of medical nexus have no probative value.  

Overall, the evidence is not in relative equipoise, as there is evidence of normal lungs and chest at separation from service in 1965, and a more than a 40-year gap between the Veteran's discharge from service and initial indications of COPD.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's COPD weighs against a finding of a relationship to service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, and such has been applied where appropriate with respect to the incurrence of an in-service incurrence, the preponderance of the evidence is against the claim as a nexus has not been shown between the current disorder and the in-service incurrence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

For all the foregoing reasons, the claim for service connection for COPD must be denied.  



ORDER

Service connection for COPD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


